Wells, J.
Conceding the doctrine contended for, that the rules of court in general apply in all cases alike, and bind not only counsel and suitors, but the court also, it is not apparent that in the present case the rule of court relied upon was violated. The plaintiff below was at liberty to move against his adversary’s pleas on the saíne day on which they were filed. There is nothing in the rule quoted nor in the facts presented in the bill of exceptions to prevent a disposition of that motion during the morning hour of that day, without special assignment of it. The rule itself was an assignment of all issues of law, pending motions and demurrers for the morning hour of each day until disposed of.
The fact that issues of law in other cases had been set for hearing at a later day did not affect the question.
Judgment affirmed with costs.

Affirmed.